Exhibit 10.3

 

 

Learning Tree International, Inc.

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

To: _____________ (“Optionee”)

 

From: Learning Tree International, Inc.

 

Date:                 

 

Learning Tree International, Inc. (the “Company”) is pleased to inform you that
the Compensation and Stock Option Committee of the Board of Directors (the
“Committee”) has decided to grant you a nonqualified stock option (your
“Option”) to acquire shares of the Company’s Common Stock (“Common Stock” or
“Shares”).

 

Your Option will be governed by the attached Standard Terms and Conditions (the
“Terms”) and the following specific provisions (which are subject to adjustment
as described below and in the Terms):

 

The “Date of Grant” for your Option is _________________.

The “Expiration Date” of your Option is __________________.

The “Exercise Price” per share for your Option is: ___________            

The “Number of Shares” potentially covered by your Option is: ______________.

 

Your Option is a nonqualified stock option.

 

Vesting. As a Company employee, you will earn the right to exercise twenty-five
percent (25%) of your Number of Shares on each of __________________,
____________________, _______________ and _________________ if you are employed
by the Company or its subsidiaries on such date, except as otherwise set forth
in the Terms. As an example, at any time after ___________ but before
___________, the maximum number of shares you may purchase or have purchased
under this Option is fifty percent (50%) of the Number of Shares; after
_____________, you may purchase up to the total Number of Shares. Of course, you
can never exercise the Option after the Expiration Date (as adjusted under the
Terms).

 

Please review the Terms carefully, as they control your rights under your
Option. Then sign (and if you are married, have your spouse sign) one copy of
this letter and return it to: _____________. If you have any questions, please
call her.

 

We appreciate your continuing efforts on behalf of the Company.

 

 

 

Very truly yours,

 

Learning Tree International, Inc. 

 

 

 

By: 

        Its:  

 

 
 

--------------------------------------------------------------------------------

 

 

I hereby accept this Option and have reviewed the Award Agreement and the Terms.
I understand that I will lose my right to exercise my Option under certain
circumstances, including my ceasing to be an employee of the Company, whether
voluntary or not. I further understand that I may not transfer my Option except
under circumstances described in the Terms.

 



         

 

 

Optionee



 

I agree to be bound by all of the terms and conditions of the Award Agreement,
including those set forth in the Terms.

 

 



         

 

 

Optionee's Spouse

       



 



                 

Name:

 

 

   

 

 



 

 

THE OPTION AND ANY SHARES ISSUABLE UNDER IT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, SOLD,
ASSIGNED, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS THEREOF AND ANY APPLICABLE STATE SECURITIES LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER HEREOF THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 
 

--------------------------------------------------------------------------------

 

 

STANDARD TERMS AND CONDITIONS

 

These Standard Terms and Conditions (the “Terms”) are attached to an award
agreement (the “Award Agreement”) from Learning Tree International, Inc. (the
“Company”) granting an Option to you, and are intended to govern that Option.
All capitalized terms not specifically defined in these Terms have the meanings
set forth in the attached Award Agreement.

 

 

1.

Option. You may exercise the Option to buy all or any part of the Number of
Shares of Common Stock which is then exercisable at the Exercise Price per share
until the Expiration Date. This Option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

 

2.

Manner of Exercise. This Option may be exercised only (a) during your lifetime,
by you; (b) to the extent permitted by the Committee, by your designated
beneficiary in the event of your death; and (c) after your death, by your
transferees by will or the laws of descent or distribution. To exercise this
Option, you must provide the Company with (a) a written notice of exercise in
the form attached hereto as Exhibit A, and (b) the full purchase price of the
shares to be purchased (i) in cash or by check or promissory note payable to the
order of the Company or (ii) by delivery of shares of Common Stock of the
Company previously purchased on the open market or acquired through exercise of
a stock option, and in your possession, valued at fair market value, or (iii) in
consideration received from a licensed broker under a cashless exercise program,
or (iv) any combination of the foregoing or such other consideration as
permitted by applicable laws and the Committee. This Option may not be exercised
for a fraction of a share and no partial exercise of this Option may be for less
than (a) one hundred (100) shares or (b) the total number of shares then
eligible for exercise, if less than one hundred (100) shares.

 

 

3.

Termination of Service; Death or Disability. The Expiration Date is
the earlier of (i) the date set out in the Award Agreement, or (ii) the
expiration of a period following the time you cease (whether voluntarily or
involuntarily) to be an employee of the Company or its subsidiaries, which
period will be (a) three (3) months if you ceased to be an employee for any
reason other than your death, Disability or Retirement, or (b) twelve
(12) months if you die or become Disabled while you are an employee of the
Company or one of its subsidiaries. Any options not exercisable on the date that
you cease to be an employee (whether voluntarily or involuntarily) will be of no
further force or effect. After the Expiration Date, the Option will expire and
be void and of no further force or effect. For purposes of these Terms and the
Award Agreement, Disability means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, and Retirement means, in the case of an
employee, a termination of employment by reason of the employee’s retirement at
or after age 62.

 

 

4.

Changes in Capitalization; No Option Repricing. Subject to any required action
by the shareholders of the Company pursuant to any applicable listing
requirements of any national securities exchange on which Shares of the same
share class are then listed and any other requirements of law or of any
regulatory bodies having jurisdiction over such Shares, the number of Shares
covered by the Option and the Award Agreement, as well as the exercise price per
Share of such Option, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to the Option. Further, except
for the adjustments provided herein, the Option may not be amended to reduce its
initial exercise price, and the Option may not be cancelled and replaced with an
Option with a lower price.

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify you as soon as
practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for you to have the right to exercise
your Option until ten (10) days prior to such transaction as to all of the
Shares covered by your Option, including Shares as to which the Option would not
otherwise be exercisable. To the extent it has not been previously exercised,
the Option will terminate immediately prior to the consummation of such proposed
action.

 

 

6.

Going Private Transaction with Controlling Shareholders. If the Company is taken
private by reorganization, merger, stock purchase, asset purchase, share
exchange, consolidation or other acquisition transaction by the Company’s
current majority shareholders (Dr. David C. Collins and Mrs. Mary C Collins) and
the Company’s Common Stock is no longer registered under the Securities Exchange
Act of 1934, as amended (the ”Exchange Act”), the Company shall cause (i) the
Option to continue to be outstanding according to the Terms and the Award
Agreement or (ii) an equivalent equity incentive plan to be adopted by the
Company (or any successor to the Company) and a new, substantially identical
option award agreement to be granted containing the following terms relative to
this Option (in either case referred to as the “Newly Issued Options”):

 

 

o

Same % of the Company’s outstanding shares;

 

o

Same vesting schedule, which shall take into account and reflect any portion of
the Option that had already vested; and

 

o

Proportionate adjustment of the exercise price based on the total of the
Company’s outstanding shares.

 

 

Upon termination of employment, the Company (or any successor) shall buy back
(i) any Newly Issued Options that have vested or (ii) to the extent exercised,
the shares issued upon exercise of any Newly Issued Options, at the then-current
Company value (the “Option Payment”). The Company shall have the right to pay
the Option Payment over a period of up to four (4) years with each payment
occurring at the beginning of anniversary of the date of termination (i.e., the
first payment will be made on the one-year anniversary of the date of
termination and each successive payment will be made one year later for the next
three (3) years). Interest at a rate of Prime plus 1% will accrue on any unpaid
balance. The value of the Company for purposes of determining the Option Payment
shall be determined by use of a third-party appraisal firm (engaged by the
Company) that typically undertakes such valuations for annual accounting
purposes.

 

If the Newly Issued Options (or shares received upon exercise) are transferred,
pledged or otherwise offered for sale to a third party, then the Company shall
have the right of first offer to acquire the Options (or shares received upon
exercise). If the Newly Issued Options (or shares received upon exercise) are
proposed to be transferred, pledged or otherwise offered for sale to a third
party by you (or the party to who you pledged the securities), then the Company
shall have the right of first offer to acquire the Options (or shares received
upon exercise) on the same terms as a bone fide offer received by such third
party (“Third Party Offer”). All of the material terms of the Third Party Offer
shall be set forth by you in a written notice (“Notice”) and delivered to the
Company. The Company shall have thirty (30) days to exercise its right of first
offer after receiving the Notice. The right of first offer shall not apply to
transfers to a trust for estate planning purpose, provided that such trust
agrees to be subject to the right of first refusal.

 

Going Private Transaction with Third Party. If the Company is taken private by
reorganization, merger, stock purchase, asset purchase, share exchange,
consolidation or other acquisition transaction by a third party other than the
Company’s current majority shareholders (Dr. David C. Collins and Mrs. Mary C
Collins) and the Company’s Common Stock is no longer registered under the
Exchange Act, then the Option shall vest 100% and be exercisable in connection
with such transaction.

 

 
 

--------------------------------------------------------------------------------

 

 

 

7.

Shares to be Issued in Compliance with Applicable Laws and Exchange Rules. By
accepting the Option, you represent and agree, for yourself and any person
entitled to exercise this Option, that none of the shares purchased on exercise
of the Option will be acquired with a view to any sale, transfer or distribution
in violation of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations promulgated thereunder, any applicable state “blue
sky” laws or any applicable foreign laws. If required by the Committee at the
time the Option is exercised, the person entitled to exercise the Option shall
furnish evidence satisfactory to the Company to such effect (including a written
representation and an indemnification of the Company in the event of any
violation of any applicable laws). The Company does not have to issue any shares
on the exercise of this Option if there has not been full compliance with all
applicable requirements of the Securities Act (whether by registration or
satisfaction of exemption conditions), all applicable listing requirements of
any national securities exchange on which shares of the same class are then
listed and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue such Shares as to which such requisite authority shall
not have been obtained.

 

 

8.

Withholding of Taxes. Upon the exercise of this Option, the Company shall have
the power and the right to deduct or withhold, or require you to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
required to be withheld with respect to the exercise.

 

 

9.

No Assignment or Transfer. This Option and all other rights and privileges
granted hereby shall not be transferred, either voluntarily or by operation of
law except (i) by will or the laws of descent and distribution or (ii) to your
designated beneficiary to the extent permitted by the Committee. If there is any
other attempt to transfer this Option or any other right or privilege granted
hereby, this Option and all rights and privileges granted hereby shall
immediately become null and void and be of no further force or effect.

 

 

10.

Beneficiary Designation. You may name a beneficiary or beneficiaries to whom any
unexercised vested Option shall pass in the event of your death. Each such
designation shall revoke all prior designations by you and shall be effective
only if given in a form and manner acceptable to the Committee. In the absence
of any such designation and, subject to the Terms including Section 3 hereof,
any unexercised vested Option may be exercised by the Committee or executor of
your estate.

 

 

11.

Participation in Other Company Plans. The grant of this Option will not affect
any right you might otherwise have to participate in and receive benefits under
the then current provisions of any pension, insurance, or profit sharing program
of the Company or any of its subsidiaries.

 

 

12.

Not an Employment or Service Contract. Nothing in this Option is to be construed
as an agreement, express or implied, by the Company or any of its subsidiaries
to employ you or contract for your services, nor will it restrict the Company's
or such subsidiary's right to discharge you or cease contracting for your
services or to modify, extend or otherwise affect in any manner whatsoever, the
terms of any employment agreement or contract for services which may exist
between you and the Company or any of its subsidiaries.

 

 

13.

No Rights as a Shareholder Until Issuance of Stock Certificate. Neither you nor
any other person legally entitled to exercise this Option will be entitled to
any of the rights or privileges of a shareholder of the Company with respect to
any shares issuable upon any exercise of this Option unless and until a
certificate or certificates representing the shares shall have been actually
issued and delivered or such shares are issued in book entry form and reflected
as such in the Company’s records.

 

 

14.

Agreement Subject to Terms. This Option is subject to, and the Company and you
agree to be bound by, all of the terms and conditions of the Award Agreement and
the Terms, as each may be amended from time to time in accordance with their
terms. No amendment to the Terms or the Award Agreement will adversely affect
your rights under this Option in a material manner without your prior written
consent.

 

 

15.

The Committee. The Committee shall have all powers and discretion necessary or
appropriate to administer the Award Agreement including, but not limited to, the
power (a) to interpret the Award Agreement, (b) to adopt rules for the
administration, interpretation and application of the Award Agreement as are
consistent therewith, and (c) to interpret, amend or revoke any such rules. The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers to one or more
directors and/or officers of the Company; provided, however, that the Committee
may not delegate its authority and powers with respect to Section 16 Persons. A
Section 16 Person is a person who, with respect to the Shares, is subject to
Section 16 of the Exchange Act. All determinations and decisions made by the
Committee shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law.

 

 
 

--------------------------------------------------------------------------------

 

 

 

16.

Indemnification. Each person who is or shall have been a member of the
Committee, or of the board of directors of the Company, shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, notion, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Award Agreement and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless. 

 

 

17.

Entire Agreement; Governing Law. The Terms and the Award Agreement constitute
our entire agreement with respect to the subject matter hereof and supersede in
their entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof. The interpretation, performance and
enforcement of the Award Agreement shall be governed by the internal substantive
laws of the State of Delaware, without regard to the conflict of laws provisions
of that or any other State. The Option can only be amended in a writing executed
by the chairman of the board of the Company.

 

 

18.

Severability. In the event any provision of these Terms or the Award Agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of these Terms and the Award Agreement, and
these Terms and the Award Agreement shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

 

19.

Requirements of Law. The granting of the Option and the issuance of Shares upon
exercise of the Option shall be subject to all applicable laws. Subject to the
foregoing, any grants or payments hereunder may be adjusted as reasonably
required to comply with the terms of Section 409A of the Code, while attempting
to achieve a result whose economic impact is as similar as possible to that
contemplated hereunder.

 